Citation Nr: 1758887	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a heart disability to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to herbicide exposure or a service-connected disability.

5.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to herbicide exposure or a service-connected disability.

6.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972, and is a recipient of the Purple Heart Medal and the Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The case was most recently before the Board in December 2016, at which time the above issues were remanded for additional development.  The case has now been returned to the Board for further appellate review.

The issues of service connection for peripheral neuropathy of the lower extremities, a cervical spine disability, a back disability, and a bilateral knee disability are remanded for additional evidentiary development below.  VA will notify the Veteran if additional action is required on his part.
 

FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's left upper extremity peripheral neuropathy was not present until more than one year after his discharge from service, and is not etiologically related to service.  

2.  The most probative evidence indicates the Veteran's right upper extremity peripheral neuropathy was not present until more than one year after his discharge from service, and is not etiologically related to service.  

3.  The most probative evidence indicates the Veteran's heart disability was not present until more than one year after his discharge from service, and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations in April 2011, April 2013, November 2015, and April 2017.  The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Additionally, the Board recently requested and obtained two VA medical opinions addressing the etiology of the Veteran's peripheral neuropathy and heart disabilities.  In combination, the opinions of record are adequate.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests organic diseases of the nervous system or cardiovascular disease to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, early-onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires early-onset peripheral neuropathy to have become manifest to a degree of 10 percent or more within a year of the date the veteran was last exposed to an herbicide agent.  

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3).  Atrial fibrillation is not among the diseases specified in 38 U.S.C.A. § 1116(a).  

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In addition, the Board notes that the resolution of the Veteran's upper extremity peripheral neuropathy and heart disability claims involves the application of identical law to similar facts.  As such, the issues will be addressed together.

The Veteran has claimed service connection is warranted for upper extremity peripheral neuropathy and a heart disability, as he avers the conditions were incurred in service, to include as a result of his conceded exposure to herbicides therein.  The Board acknowledges at the outset that the Veteran has been diagnosed with bilateral upper extremity peripheral neuropathy and atrial fibrillation, and as such, a current disability is shown in this case.  

A review of the Veteran's STRs fails to show he was ever treated for or diagnosed with an upper extremity neurological disability or heart disability in service.  In the course of his October 1972 separation examination, no upper extremity or heart disabilities were noted by the physician or reported by the Veteran.  In addition, there is no evidence suggesting that the Veteran had any upper extremity neurological disabilities or heart disabilities within one year after his discharge from service.  Rather, the evidence indicates and the Veteran has acknowledged, his current upper extremity neuropathy and atrial fibrillation were not diagnosed for many years after his discharge from active duty.  As such, direct service connection cannot be established between these currently diagnosed disabilities and any injury or disease in service.  

Therefore, the central issue is whether the Veteran's upper extremity neuropathy or atrial fibrillation were caused by his presumed exposure to herbicides in Vietnam. 

Initially, the Board notes that to date the Veteran has not provided a statement from a medical professional linking his upper extremity neuropathy or atrial fibrillation to herbicide exposure.  However, the Veteran has undergone numerous VA examinations to determine whether a relationship exists between his current upper extremity neuropathy or atrial fibrillation and his herbicide exposure.

In April 2011, the Veteran underwent his initial VA peripheral nerves examination.  At that time the examiner diagnosed the Veteran with upper extremity peripheral neuropathy.  The examiner acknowledged the Veteran's exposure to herbicides in service; however, he found the Veteran's disability was less likely than not related to his exposure to herbicides.  In this respect, the examiner noted the Veteran's reports of experiencing the onset of the disability just 6-7 years prior.  The examiner also noted a normal motor and sensory reflex examination, and diagnosed an early peripheral neuropathy.  The examiner found the Veteran's disability was more likely attributable to his past alcohol abuse, and indicated the Veteran's condition did not meet the timeframe required to establish a link to Agent Orange per VA regulations.  

A second medical opinion was obtained addressing the Veteran's upper extremity peripheral neuropathy in November 2015.  This examiner concurred with the prior VA examiner.  Specifically, the examiner found the criteria for a diagnosis of early-onset peripheral neuropathy were not met.  The examiner also determined it was less likely than not that a late onset peripheral neuropathy was due to herbicide exposure.  In support of this conclusion, the examiner cited to several medical studies that were unable to find a relationship between a delayed onset peripheral neuropathy and herbicide exposure.  The examiner further explained that alcohol abuse remained a strong risk factor in this case, and although the Veteran had ceased drinking for the past several years, the examiner stated the damage caused in the past would be permanent and persist.  In this respect, the examiner noted a March 2012 CT scan, which was suggestive of alcohol damage to the liver, indicative of widespread prior alcohol damage.  

The case was recently remanded in December 2016 in order to conclusively rule out the possibility that the Veteran may have an early, rather than late onset peripheral neuropathy.  In this respect the Veteran underwent another comprehensive VA examination in April 2017, to include the administration of a electromyography (EMG) assessment.  Following the examination, the examiner diagnosed the Veteran with an idiopathic peripheral neuropathy.  The examiner found the Veteran's disability was not an early onset peripheral neuropathy.  In addition, the examiner explained that by the Veteran's own reports at examination, his symptoms had only manifest 10-12 years prior.  The examiner further explained that the EMG study revealed an early polyneuropathy, which supports a finding that the Veteran's neuropathy was not an early onset, as this study demonstrates a more recent onset of the condition.  

With respect to the claimed heart disability, the Veteran was afforded a VA examination in November 2015.  At that time, the examiner diagnosed the Veteran with an atrial fibrillation.  The examiner noted that his disability was first noted following a 2013 surgery.  The examiner then stated the Veteran's atrial fibrillation was not caused by or the result of Agent Orange exposure.  In an addendum medical opinion dated in March 2017, a second VA examiner concurred with the November 2015 examiner's conclusion.  Specifically, the examiner found the Veteran's current heart disability was less likely as not incurred in service, to include as a result of the Veteran's herbicide exposure.  The examiner explained the Veteran does not have ischemic heart disease, and atrial fibrillations have not been attributed to herbicide exposure.  

As discussed above, all of the medical opinions addressing the Veteran's claims are against the claims.  Further, as also noted above, VA has reviewed several comprehensive medical studies, but to date has specifically found insufficient evidence to state there is a causative relationship between herbicide exposure and the development of either late onset peripheral neuropathy or atrial fibrillation.  To date, neither the Veteran nor his representative has provided a single medical opinion linking the Veteran's claimed disabilities to his herbicide exposure in service.  Although the Veteran may sincerely believe his disabilities were incurred in military service, to include as a result of exposure to herbicides, his lay opinion concerning these matters requiring medical expertise is clearly of less probative value than the medical opinions against the claims.

Based on the foregoing, service connection for a bilateral upper extremity peripheral neuropathy and atrial fibrillation must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is significantly against the claims.


ORDER

Service connection for left upper extremity peripheral neuropathy is denied.

Service connection for right upper extremity peripheral neuropathy is denied.

Service connection for atrial fibrillation is denied.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran most recently underwent VA neck, back, and knee examinations in November 2015.  At that time, radiographic evidence revealed osteoarthritis of the knees, lumbar spine, and cervical spine.  In the December 2016 decision, the Board found the November 2015 medical opinions deficient because the examiner failed to consider and discuss whether the Veteran's altered gait caused by his significantly disabling bilateral foot disability caused or aggravated the above-noted disabilities.  

In March 2017 an addendum medical opinion was obtained from a VA examiner who had not performed the November 2015 examinations.  The examiner indicated the Veteran's neck, back, and knee disabilities were less likely as not proximately due to or aggravated by his service connected foot disabilities.  In support of this conclusion the examiner initially stated the Veteran had only a mild gait antalgia.  He then stated it would likely be necessary for a limp to be severe and prolonged for it to have a significant impact on the initiation or aggravation of the knees.  However, the examiner curiously cited to a website addressing workplace safety and insurance appeals tribunals to support his assertion.  Further, the cited excerpt indicates it would probably be necessary for a limp to be severe and prolonged for it to have a significant impact on the initiation or aggravation of arthritis of the spine.  The examiner also stated the cervical spine arthritis would likely be caused or aggravated by problems in a contiguous portion of the spine.  For several reasons, the examiner's medical opinion is woefully insufficient.  

In this respect, the examiner appears to have relied upon a singular dubious medical report from an insurance appeals tribunal that found a significant gait imbalance would be required to cause arthritis of the spine.  The examiner then abstracts from this questionable medical report that relates to the lumbar spine a general rule also applicable to the knees, but in no way explains how he determined this was medically accurate.  Additionally, the cited report states it would "probably" be necessary for a limp to be severe and prolonged to result in a "significant" impact on the initiation or aggravation of spinal arthritis.  In this respect, the examiner did not state why the Veteran could have not have nonetheless experienced some initiation or aggravation of his arthritis in the absence of a severe gait impairment, but over an extended period of time.  The cited article also appears to apply a heightened burden, because as applied a veteran would not establish service connection on a secondary basis unless a service-related gait impairment caused a "significant" initiation or aggravation of secondary arthritis.  Such a standard is ill defined, but appears to exceed the equipoise standard necessary to establish service connection in such cases.  For these reasons, the Board finds the March 2017 medical opinion to be insufficient.  As such, the Board finds a new VA examination and medical opinion is necessary prior to final adjudication of this matter.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

Although several VA peripheral nerve examinations, and medical opinions have been obtained addressing the Veteran's claimed lower extremity peripheral neuropathy, the Veteran's representative has asserted a new alternative theory of entitlement.  Specifically, in a September 2017 brief the Veteran's representative indicated the Veteran's lower extremity peripheral neuropathy may have been caused or aggravated by his service-connected bilateral foot disability.  In the course of the above-noted March 2017 VA medical opinion, the examiner intimated it may be reasonable to consider a causative relationship between these two disabilities.  However, a legally sufficient medical opinion has not yet been obtained, and as such, a remand is necessary to obtain a medical examination and opinion addressing entitlement to secondary service connection for the Veteran's lower extremity peripheral neuropathy in this case.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran, to address the etiology of the Veteran's claimed neck, back, and knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed neck, back, or knee disabilities, to include osteoarthritis, at least as likely as not (a 50 percent probability or greater):

a)  originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected bilateral foot disability; or 

c) was permanently worsened by his service-connected bilateral foot disability.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran, to address the etiology of the Veteran's claimed bilateral lower extremity peripheral neuropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's lower extremity peripheral neuropathy at least as likely as not (a 50 percent probability or greater):

a)  originated during his period of active service or is otherwise etiologically related to his active service, to include his exposure to herbicides; 

b) was caused by his service-connected bilateral foot disability; or 

c) was permanently worsened by his service-connected bilateral foot disability.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


